Per Ouriam.
Suit commenced before a justice of the peace, on an account. Damages claimed, $99. Answer, by way of set-off, claiming judgment for $100. The case went by appeal to the Circuit Court. Judgment for the plaintiff’, for a fraction over $80. No exceptions were taken in the cause. It is said the justice had not jurisdiction ; but jurisdiction, as to amount, in a given cause, is determined by the amount of damages claimed in the conclusion of the complaint. The Inhabitants, &c. v. Weir, 9 Ind. 224.
L. Chamberlain and J. Guthrie, for the appellant.
The judgment is affirmed, with 5 per cent, damages, and costs.